Citation Nr: 1646196	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-24 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from June 1991 to April 1995.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this appeal in October 2015 and March 2016 for additional development.  It has since returned for further appellate consideration.

FINDING OF FACT

The Veteran is not shown to be currently diagnosed with a bilateral hearing loss disability for VA disability compensation purposes.

CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").
The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. Vet. App. 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A pre-adjudicatory letter dated in September 2011 explained the evidence necessary to substantiate the claims and VA and the Veteran's responsibilities.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought.  He has therefore received all required notice concerning his claim.

VA has also met the duty to assist the Veteran.  His claims file contains his service treatment records (STRs), VA and private medical records, and lay statements in support of the claim.  In addition, the Veteran was afforded VA audiology examinations in November 2015 and May 2016.   

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015). In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. §  3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed diagnosis of sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) are for consideration.  See Walker, supra. 

In addition, certain chronic disabilities, to include sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   .
 
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Hearing Loss Claim

The Veteran seeks service connection for bilateral hearing loss, which he attributes to excessive noise exposure during active service. 

Impaired hearing will be considered a "disability" for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.  See 38 C.F.R. § 4.85 (a).

In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels (dB), with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In this case, exposure to loud noise during service is conceded as the record shows that the Veteran was exposed to acoustic trauma through his military occupational specialty (MOS) duties in the Marines as a Rifleman.

Nevertheless, the most fundamental requirement for any claim for service connection, including on both a direct and presumptive basis, is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran in this case submitted August 2012 correspondence provided by a private audiologist identified as A.D.B., Au. D., CCC-A along with November 2011 and August 2012 audiograms (shown in graphical form) and treatment notes.  In her letter, the audiologist noted that an auditory brainstem response evaluation conducted in August 2012 suggested bilateral hearing loss.  The audiologist further stated that it is difficult to determine if the Veteran's hearing loss is a result of his military service but noted that it is possible that his hearing loss, at least in part, may be the result of his military service.  

The Veteran underwent a VA audiology examination in November 2015.   Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
30
LEFT
25
25
25
30
25

Speech recognition score was 96 percent, bilaterally.   The examiner provided an unfavorable etiology opinion for claimed bilateral hearing loss.  

Pursuant to the Board's 2016 remand, the Veteran underwent an additional VA compensation examination in May 2016.   Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
30
25
25

Speech recognition score was 94 percent, bilaterally.   The examiner provided an unfavorable etiology opinion for claimed bilateral hearing loss.

On review of all evidence, both lay and medical, the Board finds that the criteria to establish service connection for bilateral hearing loss are not met.  Specifically, the Veteran has not demonstrated that he currently has hearing loss for VA purposes in either ear.  The Board recognizes that the private audiology records he submitted suggest that he has bilateral hearing loss.  However, the May 2016 VA examiner had an opportunity to review those records and ultimately determined that those records do not demonstrate a current hearing loss disability.  While acknowledging that the private results indicated possible hearing loss in both ears, the May 2016 VA examiner explained that the private audiologist was unable to obtain consistent subjective hearing results from the Veteran and resorted to objective testing to get an idea of the Veteran's hearing sensitivity.  The May 2016 VA examiner then clarified that the private testing administered by A.D.B. did not indicate hearing sensitivity; rather, it indicated normal or abnormal function of structures within the auditory system and cannot be translated into frequency threshold values which includes an auditory brainstem response test that show hearing loss.  The Board finds the May 2016 VA opinion highly probative on the question of whether the private records demonstrate a current hearing loss disability as the examiner had the opportunity to review the pertinent records and provided clear rationale for the opinion.  For these reasons, the Board finds that the 2011/2012 records provided by the private audiologist do not show a current hearing loss disability for VA compensation purposes.   

Similarly, the November 2015 and May 2016 VA audiometric results do not demonstrate that the Veteran has a hearing loss disability, as defined by VA regulation.  Although the November 2015 and May 2016 VA examiners acknowledged some hearing loss, their assessments were qualified by the fact that the Veteran may have a diagnosis of sensorineural hearing loss that is not considered a disability for VA purposes, which is the case here.  

In summary, the Veteran's audiometric results do not meet the minimum criteria to recognize his hearing loss as a disability.  Because the Veteran does not meet the VA standards under 38 C.F.R. § 3.385, the claim must fail based on the absence of a current hearing loss disability.  Indeed, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

Although the private audiologist and VA examiners addressed the etiology of the claimed disability, it is unnecessary for the Board to address the remaining elements of his service connection claim because the threshold element of a current disability has not been met.  In the absence of a current ratable, bilateral hearing loss disability pursuant to § 3.385, the Veteran does not meet the threshold element of his service connection and the claim must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


